internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b09-plr-137112-01 date date legend trustee decedent date spouse son daughter grandchild grandchild grandchild trust date date probate_court dear this is in response to your letter dated date submitted on behalf of trustee requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification to a_trust plr-137112-01 the information submitted and representations made are summarized as follows decedent died testate on date several years prior to date survived by spouse son daughter grandchild grandchild and grandchild decedent’s will provided for a number of specific bequests a marital bequest and established a residuary_trust trust for the benefit of son daughter and their issue the trustee represents that there have been no actual or constructive additions to the trust after date item vii d of decedent’s will provides that decedent devises and bequeaths the residue of his estate to trust to be held in trust until twenty-one years after the death of the last survivor among his children and grandchildren who are in being at the time of his death and upon termination the principal of trust shall be divided among its income beneficiaries per stirpes the trustee shall divide the residue into two separate and equal trusts to be designated fund a and fund b fund a will be maintained for the benefit of daughter and her issue fund b will be maintained for the benefit of son and his issue item vii d-1 provides that fund a shall be held by trustee for the benefit of daughter and her issue daughter shall receive two-thirds of the net_income so long as she may live in monthly or quarterly installments as she may direct the issue of daughter per stirpes shall receive one-third of the net_income so long as daughter shall live in monthly or quarterly installments as she may direct if all of the issue of daughter shall predecease her daughter shall thereafter receive the entire net_income so long as she shall live upon the death of daughter fund a shall be held for the benefit of the surviving issue of daughter per stirpes and daughter’s issue shall receive the entire net_income until the termination of this trust if any issue of daughter should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of daughter per stirpes upon the death of daughter without issue surviving or upon the death of daughter’s last surviving issue prior to termination the entire assets of fund a in the custody of the trustee shall be added to fund b item vii d-2 provides that fund b shall be held by trustee for the benefit of son and his issue son shall receive the entire net_income until he shall have issue in being thereafter he shall receive two-thirds of the net_income so long as he may live in monthly or quarterly installments as he may direct the issue of son per stirpes shall receive one-third of the net_income so long as son shall live in monthly or quarterly installments as he may direct upon the death of son or upon decedent’s death if he should predecease decedent fund b shall be held for the benefit of the surviving issue of son per stirpes and his issue shall receive the entire net_income until the termination of this trust if any issue of son should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of son per stirpes upon the death of son without issue surviving or upon the death of his last surviving issue prior to termination the entire assets of fund b in the custody of the trustee shall be added to fund a plr-137112-01 item ix provides the powers granted to the executor and also to the trustee subject_to the approval of the advisory committee item x provides for an advisory committee consisting of spouse son and daughter item x further provides that the fiduciaries shall consult with the advisory committee regarding all important matters affecting the trust established under the will and that the prior written consent and approval of two members of the advisory committee shall be deemed the consent of the committee after the death of two members of the advisory committee the surviving member shall constitute the advisory committee after the death of all members of the advisory committee the executors and trustees and their successors shall exercise their own powers and discretion for all actions taken in accordance with the directions or consent of the advisory committee the fiduciaries shall have full and complete acquittance no party dealing with the executor or trustee or their successors shall be required to ascertain whether the direction or consent of the committee shall have been obtained and all parties dealing with the fiduciaries may do so as though the fiduciaries were possessed of full complete and independent power and authority members of the advisory committee may receive from the executor or trustee or their successors reasonable_compensation for their services and reimbursement for their expenses incident to their services son died on date prior to the funding of the trust and without children spouse died on date due to the deaths of son and spouse daughter is currently the last surviving member of the advisory committee after daughter’s death the trust does not provide for the continuation of the advisory committee the trustee represents that daughter as the last surviving member of the advisory committee desires to extend the life of the advisory committee beyond the life of daughter and to retain an advisory committee for the remaining life of the trust trustee daughter grandchild grandchild and grandchild all of whom are current beneficiaries of the trust and one of daughter’s grandchildren who has attained the age of legal majority who together with his siblings are contingent beneficiaries of the trust have executed an agreement which shall only be effective upon an order of the probate_court the agreement provides in part as follows upon daughter’s death daughter’s then living children jointly shall be allowed to function and serve as the substitute and successor advisory committee to the trust with the same power and authority conferred upon the advisory committee in the trust at the death of grandchild if grandchild survives daughter or at daughter’s death if grandchild predeceases daughter grandchild 1's eldest then living child who has attained the age of legal majority shall automatically succeed grandchild as a member of the advisory committee if grandchild 1's eldest child who is then serving as a member of the advisory committee shall fail or cease to serve thereas grandchild plr-137112-01 1’s next eldest child who has attained the age of legal majority shall automatically become a member of the advisory committee for purposes of the agreement if all of grandchild 1’s children living at the time any such vacancy arises are then minors grandchild 1’s eldest child who is then a minor shall automatically become a member of the advisory committee upon later attaining the age of legal majority at the death of the last survivor of daughter and daughter’s children grandchild 1's then living children jointly shall be allowed to function and serve as the substitute and successor advisory committee to the trust with the same powers and authority conferred upon the advisory committee in the trust any of grandchild 1's children who are then minors shall become members of the advisory committee upon later attaining the age of legal majority a petition has been filed with the probate_court seeking approval of the agreement trustee represents that the advisory committee has no power or authority to alter how or to whom the income or corpus of the trust is distributed the trustee has requested a ruling that the proposed appointment of successor members of the advisory committee will not violate b a of the tax_reform_act_of_1986 and thus the trust will continue to be exempt from the gst tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt plr-137112-01 status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides in part that a modification to a_trust that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates the application of paragraph b as follows administrative change to terms of a_trust in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code in the present case the trust was created and became irrevocable on date and there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made the proposed appointment of the successor advisory committee or advisory committee members effectuates an administrative change and will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person plr-137112-01 or persons who held the beneficial_interest prior to the modification the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust provided that the probate_court approves the proposed agreement the modification will not violate b a of the tax_reform_act_of_1986 and will not affect the exempt status of the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal estate_tax_return of the decedent a copy is enclosed for that purpose pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee sincerely yours james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
